t c memo united_states tax_court charles e and sandra a anderson petitioners v commissioner of internal revenue respondent docket no filed date held because petitioners use a portion of their bed and breakfast inn as their personal_residence the general disallowance rule_of sec_280a i r c and the exclusive-use limitation of sec_280a i r c are applicable and expenses relating to the portion of the inn that is used for both business and personal purposes ie dual-use portion are not allowable mark s miller for petitioners jeremy l mcpherson and daniel j parent for respondent memorandum opinion swift judge respondent determined a dollar_figure deficiency in petitioners’ joint federal_income_tax the issue for decision is whether petitioners’ bed and breakfast inn is to be treated as a dwelling_unit subject_to the general disallowance rule_of sec_280a and to the exclusive-use limitation of sec_280a if so none of the expenses relating to the portion of petitioners’ bed and breakfast inn that is used for both business and personal purposes are allowable unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background the facts of this case have been fully stipulated by the parties under rule and are so found at the time the petition was filed petitioners resided in sutter creek california in april of petitioners purchased a bed and breakfast inn located in sutter creek the inn from the time of its purchase petitioners and petitioner sandra anderson’s parents have used a portion of the inn as their personal_residence and after making repairs and improvements petitioners continued operating the inn as a bed and breakfast under the name of eureka street inn from the appropriate government agencies petitioners obtained the permits licenses and certifications required to operate the inn as a bed and breakfast petitioners also obtained membership in a local bed and breakfast trade_association and in the local chamber of commerce in petitioners’ inn had separate room rentals from which petitioners received rental income of dollar_figure petitioners’ inn has big_number square feet of useable floor space and consists of three floors -- a main floor an upstairs floor and a basement main floor the main floor of petitioners’ inn consists of a living room a dining room two bedrooms two bathrooms a sewing room a lobby a registration area an office a kitchen a laundry room and stairs leading to the upstairs floor petitioners and petitioner sandra anderson’s parents exclusively use the two bedrooms the two bathrooms and the sewing room for personal purposes the living room and the dining room are used exclusively by paying guests of the bed and breakfast and the stairs are used exclusively in operating the bed and breakfast the balance of the main floor lobby registration area office kitchen and laundry room is used both for business in operating the bed and breakfast and by petitioners for personal purposes hereinafter we refer to the portion of the inn on the main floor that is used for both business and personal purposes as the dual-use portion the parties have stipulated that during the dual-use portion of the inn was used percent of the time for business purposes and percent of the time for personal purposes upstairs floor the upstairs floor of the inn consists of four guest suites with private bathrooms each of which is used exclusively by paying guests of the bed and breakfast basement except for a small space in the corner the large basement room of the inn is used exclusively for business purposes relating to the bed and breakfast tax_return as set forth below the parties have stipulated that of the inn’s total big_number square feet big_number square feet were used exclusively in the business of operating the bed and breakfast square feet were used exclusively for petitioners’ personal purposes and square feet were used for both business and personal purposes exclusively personal percent exclusively dual-use total business square percent square square percent square feet feet of total feet of total feet of total big_number big_number big_number big_number big_number big_number big_number main floor upstairs floor basement total in the preparation of petitioners’ federal_income_tax return and in calculating the depreciation and interest deductions relating to the business of the bed and breakfast to the total square feet dual-use portion of the inn petitioners applied the percentage of the time that such portion of the inn was used for business purposes resulting in square feet petitioners added thi sec_455 square feet to the big_number square feet of the inn used exclusively for business and petitioners calculated that a total of big_number square feet of the inn was used in the business of the bed and breakfast petitioners then calculated a business-use percentage for the entire inn by dividing the total business square feet of big_number by the inn’s total square feet of big_number under this calculation the inn was treated by petitioners as used percent for business and percent for personal_use on schedule c profit or loss from business of their joint federal_income_tax return petitioners applied the above percentages percent business percent personal to the total depreciation and interest_expenses relating to the inn in the above calculations petitioners treat the inn as what they refer to as a commercial structure and petitioners do not apply the exclusive-use limitation of sec_280a to the dual-use portion of the inn on audit because petitioners used a portion of the inn as their personal_residence respondent applied the exclusive-use limitation of sec_280a and disallowed all business deductions relating to the dual-use portion of the inn respondent recalculated allowable_depreciation and interest deductions relating to the bed and breakfast business based on an allocation factor of percent ie the portion of the inn used exclusively in the business_discussion sec_280a provides a general disallowance rule for expenses relating to a dwelling_unit that is used as a personal_residence of the owner taxpayer sec_280a provides generally as follows except as otherwise provided in this section no deduction shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence for purposes of sec_280a a dwelling_unit is treated as used as a taxpayer’s residence if the taxpayer uses the dwelling certain exceptions to the general disallowance rule_of sec_280a are not applicable to the issue before us unit or a portion thereof for personal purposes for the greater of days or percent of the number of days during the year that the unit is rented at a fair rental value sec_280a sec_280a defines a dwelling_unit for purposes of sec_280a as a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit under sec_280a however where portions of a dwelling_unit are used exclusively as a hotel motel inn or similar_business the portion thereof that is used exclusively in the business will not be considered part of the dwelling_unit for purposes of the disallowance rule_of sec_280a the hotel exception sec_280a provides as follows the term dwelling_unit does not include that portion of a unit which is used exclusively as a hotel motel inn or similar establishment the word exclusively as used in sec_280a should be given its ordinary and common meaning 331_us_1 284_us_552 in 82_tc_919 involving the rental of a condominium unit as part of a resort hotel and the personal_use of the condominium by the taxpayer for days of the year we held that for purposes of the hotel exception exclusively means solely and that any rent-free personal_use of a unit during a taxable_year precludes finding that such unit was used ‘exclusively as a hotel ’ accordingly once personal_use exceeds the 14-day or percent trigger of sec_280a under the hotel exception the only portion of a hotel motel inn or bed and breakfast that is excepted from the general disallowance rule_of sec_280a is that portion that is used exclusively in the business under the exclusive-use rule the hotel exception does not apply to the dual-use portion of a hotel inn or bed and breakfast see lofstrom v commissioner t c ___ slip op pincite petitioners however argue that a structure that otherwise would fall within the sec_280a definition of a dwelling_unit such as petitioners’ inn at some point may become so commercial in operation and so different from a personal_residence that the general disallowance rule_of sec_280a should not apply to the dual-use portion and business_expenses relating to the dual-use portion of the property eg in this case the lobby registration area office kitchen and laundry should be allowed petitioners implicitly contend that their inn has become so commercial that it should be treated the same as petitioners would treat a large hotel 2petitioners posit for example a situation in which a continued in 979_f2d_383 5th cir affg tcmemo_1991_392 in which the taxpayer similar to the taxpayer in byers v commissioner supra used a condominium for part of the year as a rental and for part of the year as a personal_residence the court_of_appeals in dicta stated that sec_280a does apply to large hotels a taxpayer may take deductions for the entire portion of the hotel which is used solely for commercial purposes the portion of the hotel which is used for personal_use obviously does not fit the exception and therefore is a dwelling_unit subject_to the provisions in sec_280a thus for example if units of a unit hotel are used exclusively as a hotel and units are used for personal reasons the deductible expenses for the units are excepted from sec_280a and cannot be limited thereby since that portion of the hotel meets the requirements of the hotel exception the other two units are dwelling units since the owner has not used them exclusively as a hotel fn ref omitted the purpose of sec_280a is to prevent taxpayers from taking business deductions which in effect relate to personal living_expenses by reading into the statutory language of continued taxpayer-owner of a 500-room hotel uses one of the suites as his personal_residence and chooses each morning to read the newspaper in the hotel lobby petitioners argue that the taxpayer’s personal_use of the lobby would be de_minimis and should not result in the disallowance of business_expenses relating to the hotel lobby respondent agrees that arguably merely reading a newspaper in a lobby does not rise to ‘use for personal purposes’ but cautions that the owner might be wise to do his reading elsewhere herein we do not decide whether there is a de_minimis exception to the exclusive-use limitation of sec_280a sec_280a an exception for establishments that reach a certain size or commercial level petitioners would in effect grant to taxpayers owning large hotels deductions that would be prohibited to owners of small hotels simply by virtue of the disparity in the size or commercial nature of their respective hotels sec_280a specifically refers to hotels and in so doing does not place any limitation on the size or nature of the hotel the narrow reading by petitioners of sec_280a is not consistent with the statutory language even if petitioners’ legal argument had validity which it does not the facts herein are quite different from petitioners’ extreme hypothetical situation nearly one quarter of petitioners’ moderately sized bed and breakfast inn is used exclusively or partially for personal purposes if we find that sec_280a is applicable to petitioners’ inn in the alternative petitioners argue that their business use of the dual-use portion of the inn should be treated as used exclusively in the business of operating a bed and breakfast and therefore as qualifying for business deductions under the hotel exception of sec_280a petitioners misread the exclusive-use rule_of the hotel exception thereunder as explained only the portion of petitioners’ inn used solely and exclusively in the business of operating the bed and breakfast is treated as business property the dual-use portion of the inn because it was used partially for personal purposes does not fall within the hotel exception is not removed from the general definition of a dwelling_unit and related expenses are not excepted from the general disallowance rule_of sec_280a to reflect the foregoing decision will be entered under rule
